The Attorney                 General of Texas
                                            June     2,   1978
JOHN   L. HILL
Attorney General

                   Honorable Kerry Knorpp                         Opinion No. H- 1170’
                   County Attorney
                   Potter County Courthouse                       Re: Whether         Potter     and
                   Amarillo, Texas                                Randall Counties     may expend
                                                                  county funds to assist the City of
                   Honorable. Randall L. Sherrod .                Amarillo in the operation and
                   Criminal District Attorney                     maintenance     ,of    a   Helium
                   Randall County Courthouse                      Monument.
                   Canyon, Texas,

                   Gentlemen:

                         You ask whether Potter and RandeJ.l Counties may spend county funds
                   to assist the City of Amarillo in the operation and/or maintenance of a
                   Helium Monument. ~You inform us that the Helium Monument is a &&less
                   steel structure erected upon land located in Potter County and owned by the
                   City of Amarillo. Located on the same parcel of land is a building housing a
                   Texas Tourist Information Bureau. The city pays the cost of operating and
                   maintaining the grounds, building and monument. The city has requested that
                   both counties share in ,thii cost.

                          It is suggested that article 3? section 52 of the Texas Constitution
                   prevents the counties from contributmg to the cost of the mqnument. Article
                   3, section 52 provides in part:

                                   The Legislature shall have no power to authorize any
                                county . . . to grant public money or thing of value in
                                aid of,~ or to any individual, association or corporation
                                whatsoever. . . .

                   This provision bars a political subdivision from gratuitously granting its funds
                   to another political subdivision.    Harris County Flood Control District v.
                   e,     140 S.W.2d 1098 (Tex. 1940); San Antonio Independent School District v.
                   Board of Trustees of San Antonio Electric and Gas System, 204 S.W.2d 22
                   {Tex. Civ. App. - El Paso 1947, writ ref’d n.r.e.). However, article 3, section
                   52 does not prohibit a county from contracting           with another political




                                                     p.   4730
Honorable Kerry Knorpp
Honorable Randall L. Sherrod    -    Page 2      (H-1170)



subdivision to accomplish a county purpose. See Attorney General Opinion H-413
(1974); M. Willatt, Constitutional Restrictions=   Use of Public Money and Public
Credit, 38 Tex. B. J. 413 (1975). A county has only those powers expressly granted
or necessarily implied from express powers. Canales v. Laughlin, 214 S.W.2d 451
(Tex. 1948). Thus, any contractual arrangement with a city must be authorized by a
statute or constitutional provision.

        A brief submitted in connection with the request describes the monument and
associated facilities as a museum, park, or recreational area. Other briefs state
that the monument fits none of these descriptions.       Whether or not the Helium
Monument and adjoining facilities constitute a museum, park, or recreational area
is a fact question, which we cannot resolve in the opinion process. The question is
initialiy for the commissioners court of each dounty to resolve. Of course, no law
requires either county to contribute to a park, museum, or recreational        area
operated by the City of Amarillo.

         If the commissioners court makes a good faith determination that the Helium
Monument constitutes a museum, park, or recreational area, a number of statutes
would ~authorize a contract to operate it jointly with Amarillo. See, e.g,, V.T.C.S.
art,
  . 4413(32e) (Interlocal Cooperation Act); 6081e (acquisition of land and buildings
wtthin the county for parks, playgrounds, historical museums and sites); 6081f
(operation and maintenance of parks); 6081t (joint operation of park’and recreation
fatiilities).   See also Attorney General Opinions H-413 (1974); M-1113(1972); V-628
(1948); V.T.C.S. art. 6145.1. The fact that the monument is city-owned does not
necessarily bar county participation.    See Attorney General Opinion M-R13 (1972).
Any contract entered into must conform to the requirements            of the statute
authorizing it. In addition, the county must receive some benefit from the contract
which provides a quid pro quo for its contribution.    -See Attorney General Opinion
H-413 (1974).

                                    SUMMARY

           Article 3, section 52 does not bar a county from contracting
           with a city pursuant to statutory authority to help operate
           and maintain a museum, park, or recreational area owned by
           the city. Whether the Helium Monument is”& museum, park,
           or recreational    area is for the determination      of the
           commissioners court.




                                     P-   4731
    .     .
,




        Iionorable Kerry Knorpp
        Honorable Randall L. Sherrod   -   Page 3    (H-1170)



        APPROVED:




                  KENDALL, First Assistadt




        Opinion Committee

        jsn




                                              P.    4732